Citation Nr: 1422899	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  10-15 942	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia





THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability.





ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from March 1989 to October 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  In October 2012, the Board remanded the claim for additional development and adjudicative action.  In December 2013, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  In February 2014, the Board sought clarification of that opinion.  


FINDING OF FACT

The Veteran has various diagnoses of an Axis I psychiatric disability that is reasonably shown to be related to his active service.


CONCLUSION OF LAW

Service connection for a variously diagnosed psychiatric disability is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist omission is harmless. 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  The Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

It is not in dispute that the Veteran has an acquired psychiatric disability; posttraumatic stress disorder (PTSD), panic disorder with agoraphobia, generalized anxiety disorder (GAD), social phobia, anxiety not otherwise specified (NOS), depression, and possible latent schizophrenia have been diagnosed [schizoid avoidant personality with covert paranoid features and alcohol abuse are also diagnosed, but personality disorders and disability due to primary alcohol abuse are not compensable disabilities].   

On the Veteran's examination for enlistment psychiatric evaluation was normal.  As a psychiatric disability was not noted on enlistment, under governing law (noted above) he is presumed sound on entry in service with respect to psychiatric disability.  While consulting VA medical professionals have opined that a psychiatric disability pre-existed the Veteran's service, clear and unmistakable evidence is needed to rebut the presumption of soundness.  The findings that a psychiatric disability pre-existed service are based on the Veteran's reports that he has always been anxious; such evidence is not obvious or manifest evidence [of pre-existing psychiatric disability] and therefore does not constitute clear and unmistakable evidence that rebuts the presumption of soundness.  

As a psychiatric disability was not noted during service, and a psychosis is not shown to have been manifested to a compensable degree within one year following the Veteran's separation from service, service connection for a psychiatric disability on the basis that such disability became manifest in service and has persisted, or on a presumptive basis (for a psychosis as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  Accordingly, the critical question remaining in this matter is whether or not the Veteran's variously diagnosed psychiatric disability may be etiologically related to his service.  There is conflicting evidence on this point.

In lay statements received in March 2009 the Veteran's parents expressed that they observed him to display psychiatric symptoms (depression, isolation, memory loss-progressing to suicidal ideation) upon his return from deployment in Southwest Asia.  In January 2009 a private licensed psychologist related the Veteran's psychiatric symptoms to PTSD stemming from his experiences in the Gulf War.  A May 2009 VA osteopath (attending psychiatrist) diagnosed an anxiety disorder; and indicated that such disorder pre-existed service, but that symptoms were increased following the Persian Gulf War deployment.  And the VHA consulting expert opined that the Veteran has a generalized anxiety disorder that pre-existed service, apparently conceded there were increased symptoms post-deployment, and found the Veteran did not meet the criteria for a diagnosis of PTSD.  Notably, the VHA expert's opinion is conclusory in nature (as there is explanation of the basis for the statement that the Veteran had "no fear of hostile action or terrorist activity while he was in the service" or why seeing a burned body does not qualify as a stressor event), and the opinion does not acknowledge the legal presumption of soundness for psychiatric disability on entry in service (does not point to any undebatable evidence of pre-existence).  

There appears to be a consensus that the Veteran has an acquired (compensable) psychiatric disability (although there is no consensus on the diagnosis).  While there is dispute whether the disability pre-existed service, such dispute is resolved by applying the presumption of soundness in 38 U.S.C.A. § 1111.  While there is also dispute regarding nexus to service, there appears to be a general consensus that the Veteran had increased symptoms following service (albeit not all providers relate the increased symptoms to service).   There are factors (for the most part detailed above, but generally including inadequate rationale or failure to apply governing legal criteria) that reduce the probative value of each medical opinion offered to date.  Considering the overall evidence, and resolving remaining reasonable doubt in the Veteran's favor, as required, the Board finds that the overall evidence reasonably shows that the Veteran has an acquired psychiatric disability that was incurred in service, and that service connection for such disability is warranted.  


ORDER

Service connection for a variously diagnosed psychiatric disorder is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


